NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-30098

               Plaintiff - Appellee,             D.C. No. 1:13-cr-00100-PA

 v.
                                                 MEMORANDUM*
CHRIS DARRELL JOSEPH SAGE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Chris Darrell Joseph Sage appeals his guilty-plea conviction and 240-month

sentence for being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1), and possession of methamphetamine with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). We dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sage pled guilty pursuant to a written plea agreement, which contained an

appeal waiver. Sage argues the appeal waiver is unenforceable because his guilty

plea was involuntary, based on the alleged abusive conduct of his attorney. Sage’s

allegations of misconduct by his attorney, as described in two letters and two pre-

plea hearings, do not establish that Sage was coerced into entering a guilty plea.

To the contrary, Sage confirmed at his plea hearing that his guilty plea was not “the

result of force, threat or intimidation by anyone.” We give considerable weight to

Sage’s confirmation on this point as we have previously explained that “[s]olemn

declarations in open court carry a strong presumption of verity.” Doe v. Woodford,

508 F.3d 563, 571 (9th Cir. 2007) (internal quotations omitted). Moreover, the

district court appointed another lawyer to give Sage a second opinion. On this

record, we conclude the appeal waiver is valid and enforceable. See United States

v. Brizan, 709 F.3d 864, 866-67 (9th Cir. 2013).

      DISMISSED.




                                       2                          14-30098